Title: Joseph Marx to Thomas Jefferson, 8 December 1817
From: Marx, Joseph
To: Jefferson, Thomas


                    
                        sir
                        Richmond
8th December 1817
                    
                    I recently recieved a Consignment of Cloths shipped by Mr Richard Flower, of Marden, England, for account of his Brother Mr George Flower, who has the honor of being known to You, that Gentleman lately embarked for Europe, his absence caused the letter from his Brother to be placed in my hands, who therein says “You will recieve 2½ Yards of my best Cloth, which You will present if You please to Mr Jefferson, as a small token of my Esteem & Gratitude, for his kindness to You”
                    In compliance therefore with that Gentlemans wishes, and in the hope, that the mode he has adopted, of evincing his Gratitude, and the high Respect he entertains for Your Character, will not be viewed as taking too great a liberty, I have forwarded the parcel, and avail myself of the occasion, to subscribe myself with the highest Respect
                    
                        sir Your most Obt sevt
                        Joseph Marx
                    
                